IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


KYLE B. PIERCE,                              :   No. 69 MM 2020

                   Petitioner


             v.



PENNSYLVANIA DEPARTMENT OF
CORRECTIONS,

                   Respondent


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of May, 2020, the Application for Leave to File Original

Process is GRANTED, and the "Petition for Review in the Nature of Complaint in

Mandamus" is DENIED.